Title: From Thomas Jefferson to William Short, 15 November 1825
From: Jefferson, Thomas
To: Short, William


Dear Sir
Monticello
Nov. 15. 25.
In my letter of Oct. 14. I gave you an account of the riot we had had at the University, and of it’s termination. you will however be anxious to know how it has gone off finally. with the best effects possible. having let it be understood, from the beginning. that we wished to trust very much to the discretion of the Students themselves for their own government, with about four fifths of them this did well their conduct was as orderly and correct as could be desired. but there were about 15. or 20. bad subjects who were disposed to try whether our indulgence was with out limit. hence the licentious transaction of which I gave you an account. but when the whole mass saw the serious way in which that experiment was met, the Faculty of Professors assembled, the board of Visitors coming forward in support of that authority, a grand jury taking up the subject, 4. of the most guilty expelled, the rest reprimanded severer laws enacted and a rigorous execution of them declared in future it gave them a shock, and struck them with a terror, the more severe as it was less expected. it determined the well disposed to frown upon every thing of the kind hereafter, and the ill-disposed returned to order from fear, if not from better motives. a perfect calm and subordination has succeeded, entire respect towards the Professors, and industry, order and quiet the most exemplary, have prevailed ever since. every one is sensible of the strength which the institution has derived from what appeared at first to threaten it’s foundation. we have no further fear of any thing of the kind from the present set. but as at the next term their numbers will be more than doubled by the accession of an additional band, as unbroken as these were, we mean to be prepared, and to ask of the legislature a power to call in the civil authority, in the first instant of disorder, and to quell it on the spot by imprisonment and the same legal coercions provided against disorder generally committed by other citizens, from whom, at their age, they have no right to distinction. a mr Miller, about 3 miles from Philadelphia who had sent his son here, came on this last event to see the state of things and to take his son away, on the contrary he was better pleased than ever and was confirmed in keeping him here. he can give you the true state of things from his own inspection. he brought me a letter from mr Chandler Price, from whom you may be enabled to learn his abode. affectionate and respectful salutations.Th: Jefferson